I concur.
In concurring I think it proper to say that although petitioner claims in its answer and argument that the applicant *Page 509 
should have been denied compensation, on the ground that his injury was the result of his own willful misconduct in violating a rule of the employer prohibiting workmen from smoking, the record contains no evidence tending to show the existence of any such rule, and we cannot, therefore, question the validity of the commission's finding that the injury was not caused by the willful misconduct of the employee.